DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 02, 2020 has been entered. Claims 2-7 and 13-16 remain pending in the application. Claims 3, 5, and 7 have been withdrawn from consideration. Claims 1 and 8-12 have been cancelled. Applicant’s amendments to the claims have overcome the rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed July 17, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitation “the computer is configured and arranged to pulse, change the wavelength, or intensity of the emitted light from the LED” renders the claim indefinite. As currently presented, the limitations requires that the computer is configured and arranged to pulse the emitted light from the LED or change the wavelength of the emitted light from the LED; however, it is unclear what the computer is configured and change the intensity of the emitted light from the LED”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 15, and 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cottrell et al. (US 2012/0289885).

Regarding claim 2, Cottrell teaches a phototherapy device (phototherapy system 20) for treating acne and acne scars ([0089]), comprising: a housing (case 77) including a body portion (Figure 2) and a top surface (top surface of case 77; Figure 2); the body portion housing a switch (switch 70), a battery (power source 66), a computer (driver circuit 68 and feedback component 72), and a light emitter (light source 36) configured and arranged to emit light from a bottom surface  of the body portion ([0058]; Figure 6b); and an attachment portion (treatment patch 26) having an aperture (treatment aperture 154) therethrough configured to permit light through (“light is then transmitted through treatment aperture 154” [0079]), the attachment portion being configured to retain the device to a user's skin at an circuit board (driver circuit 68; Figure 3b), and wherein the light emitter and the attachment portion are disposed on a bottom surface of the circuit board (Figure 3b wherein light source mount 74 having light source 36 is disposed directly on the bottom surface circuit board; Figure 1b wherein the treatment patch 26 is located on a bottom surface of the circuit board via its attachment to the diffuser assembly 34 and light source mount 74. It is noted that the claim language does not require that the attachment portion is disposed directly on bottom surface of the circuit board).

Regarding claim 15, Cottrell teaches the device of claim 2, wherein the light emitter is an LED (“Light source 36 is preferably a light emitting diode (LED).” [0058]).

Regarding claim 16, Cottrell teaches the device of claim 15, wherein the computer is configured and arranged to pulse, change the wavelength, or [change the] intensity of the emitted light from the LED (“Driver circuit 68 works together with switch 70 and an optional feedback component 72 to regulate the duration and intensity of source light 38 generated by light source 36.” [0064]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al. (US 2012/0289885) in view of Wagenaar Cacciola (USPN 9415237).

Regarding claim 4, Cottrell teaches the device of claim 2, wherein the light emitted is configured to have therapeutic effects for acne and/or acne scars (“The phototherapy system 20, 20a, 20b, 20c and 20d are all designed to provide a therapeutic affect that is at least one from the group including…photodynamic acne therapy” [0089]) through optimized wavelengths of light, combination of wavelengths, intensity, and exposure duration (“The emitted light has a wavelength to activate a photoactive compound” [0012]; “When the emission surface is coupled with the treatment region, the emitted light in combination with reflected light and scattered light from the treatment region sum to create an irradiance on the treatment surface that is greater than 1.5 times the initial radiant emittance.” [0013]; “Driver circuit 68 works together with switch 70 and an optional feedback component 72 to regulate the duration and intensity of source light 38 generated by light source 36.” [0064]). Cottrell fails to explicitly teach the light emitted is configured to have therapeutic effects through optimized pulse frequency. Wagenaar Cacciola teaches a phototherapy device (light treatment system 10) for treating acne ([Col 8, line 66-67]) having a light emitter (light source 20) configured to have therapeutic effects through pulse frequency (“For most light treatment sequences, a pulsed mode of operation of the light emitted toward the part of the human or animal body is required. As different treatment sequences may require a different frequency and/or a different dead-time, the light treatment system according to the invention comprises the control circuit.” [Col 4, line 17-22]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the device of Cottrell to include that the light emitted is configured to have therapeutic effects through optimized pulse frequency based on the teachings of Wagenaar Cacciola to provide effective light treatment (Wagenaar Cacciola [Col 4, line 23-29]). 
pad (treatment patch 26) having a first side (top side 162) with adhesive thereon (“adhesive material on a top side 162 of the adhesive layer” [0078]), a second side (bottom side 158) opposite the first side (Figure 10a); the pad connected to the bottom surface of the body portion (“optical device 22 adheres to adhesive layer 152 through adhesive material on a top side 162 of the adhesive layer.” [0078]), contains the aperture (treatment aperture 154) through which the light can pass ([0079]), and comprising adhesive (“an adhesive surface on a bottom side 158” [0076]; adhesive layer potion 160) on the second side for attachment to the skin (Figure 10b). Cottrell fails to explicitly teach the pad is made from a compressible material. Wagenaar Cacciola teaches a phototherapy device (light treatment system 10) having a housing (housing 40) and an attachment portion that is a pad made from a compressible material (resilient material 80). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the pad of Cottrell to be made from a compressible material based on the teachings of Wagenaar Cacciola to ensure a comfortable interface between the device and the skin (Wagenaar Cacciola [Col  7, line 67]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al. (US 2012/0289885) in view of Kahn (US 2018/0015297).
Regarding 13, Cottrell teaches the device of claim 2, wherein the housing includes a switch cover (switch cover 70a) is the top surface for access to the switch (Figure 2). Cottrell fails to explicitly teach the housing includes a switch aperture through the top surface for access to the switch. Kahn teaches a phototherapy device (Figure 9A) comprising a housing (probe 901) and a switch (control button 906), wherein the housing includes a switch aperture through the top surface for access to the switch (“The button(s) extend through suitable openings in a side panel of the probe 901” [0093]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the housing of Cottrell .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al. (US 2012/0289885) in view of Pai et al. (US 2016/0361564). 
Regarding claim 14, Cottrell teaches the device of claim 2 wherein the body of the housing is secured to the circuit board (Figures 1a and 1b). Cottrell fails to explicitly teach the body of the housing is secured to the circuit board by one of a snap-fit, twist-fit, and a thread. Pai teaches a phototherapy device (light therapy device 100) comprising a housing (lid 140) and a circuit board (circuit board 120), wherein a light emitter (lighting unit 122) and an attachment portion (base 110) are disposed on a bottom surface of the circuit board (Figure 3), wherein the body of the housing is secured to the circuit board by a twist-fit (“The lid 140 can be engaged with the base 114 by placing the engaging portion 143 into the open groove 114 and rotating the engaging portion 143 clockwise.” [0038]; Figure 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the phototherapy device of Cottrell to include that he housing is secured to the circuit board by a twist-fit based on the teachings of Pai to allow access to the battery in order to replace the battery and allow the phototherapy device to be reusable (Pai [0038]).

Response to Arguments
Applicant's arguments filed December 02, 2020 have been fully considered but they are not persuasive.
Regarding the argument that because “Cottrell requires the use of the diffuser assembly (34) which is an intermediate assembly between the optical device (22) and the alleged attachment portion (26), Cottrell cannot anticipate claim 2 as amended” (Remarks, Page 5), the examiner respectfully disagrees. As detailed above, Cottrell discloses a phototherapy device directly on or attached directly to bottom surface of the circuit board.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/            Examiner, Art Unit 3783                
/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783